DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 8, 10-21, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended the limitations of dependent claims previously indicated allowable into the independent claims, thereby rendering the application allowable.
The specification of how the DC reference control signal is generated in these claims distinguishes over the prior art of record, and this prior art being the most pertinent prior art, distinguish over the art as a whole.  In the context of the amended claims precise language, the amended claims provide non-obvious methods for the control signal (and are not applicable to a control signal for an amplifier’s gain in the context of the Stewart reference's features).  Applicant’s arguments filed 10/08/2020, as referenced in the remarks filed 3/3/2021, are persuasive when applied to the independent claims as amended, and as previously indicated in the most recent non-final rejection (regarding claims 9, 10, and 22, whose limitations are now in the independent claims).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2128